ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
W.M. Jordan Company, Inc.                    )      ASBCA No. 60029
                                             )
Under Contract No. N40085-09-D-5034          )

APPEARANCE FOR THE 'APPELLANT:                      William E. Franczek, Esq.
                                                     Vandeventer Black LLP
                                                     Norfolk, VA

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    David M. Marquez, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

      Dated: 23 September 2015


                                                 4:~~----
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60029, Appeal ofW.M. Jordan
Company, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals